—Judgment, Supreme Court, Bronx County (Arlene Silverman, J.), rendered October 30, 1990, insofar as appealed from, convicting defendant, after a jury trial of criminal sale of a controlled substance in the third degree, and sentencing her, as a second felony offender, to a term of 4 Vi to 9 years, unanimously affirmed.
Defendant’s contention that the trial court’s Sandoval ruling, which allowed inquiry into the sentence defendant received for a prior conviction of attempted robbery in the second degree, as well as the fact of the conviction itself, was an abuse of discretion is not preserved for review as a matter of law (CPL 470.05 [2]; People v Medina, 171 AD2d 559, lv denied 78 NY2d 924), and any event, is without merit (People v Rodena, 170 AD2d 418, 419, lv denied 77 NY2d 966). Concur —Carro, J. P., Kupferman, Asch, Nardelli and Williams, JJ.